      Case 4:18-cv-02031 Document 31 Filed on 06/14/19 in TXSD Page 1 of 2



                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS

 MALIBU MEDIA, LLC,                              )
                                                 )
        Plaintiff,                               )    Civil Action Case No.4:18-cv-02031
                                                 )
 v.                                              )
                                                 )
 NICHOLAS ANDERSON                               )
                                                 )
        Defendant.                               )
                                                 )

                     PLAINTIFF’S NOTICE OF VOLUNTARY
              DISMISSAL WITH PREJUDICE OF NICHOLAS ANDERSON

       PLEASE TAKE NOTICE, Plaintiff has settled this matter with Nicholas Anderson,

subscriber assigned IP address 108.242.215.30. (“Defendant”) through his counsel. Pursuant to

the settlement agreement’s terms, Plaintiff hereby voluntarily dismisses Nicholas Anderson from

this action with prejudice. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant has neither answered

Plaintiff’s Complaint nor filed a motion for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for

administrative purposes.

       Dated: June 14, 2019
                                                     Respectfully submitted,

                                                     By: /s/ Paul S. Beik
                                                     Paul S. Beik
                                                     Texas Bar No. 24054444
                                                     S.D. Tex. ID No. 642213
                                                     BEIK LAW FIRM, PLLC
                                                     8100 Washington Ave., Suite 1000
                                                     Houston, TX 77007
                                                     T: 713-869-6975
                                                     F: 713-868-2262
                                                     E-mail: paul@beiklaw.com
                                                     ATTORNEY FOR PLAINTIFF


                                                1
      Case 4:18-cv-02031 Document 31 Filed on 06/14/19 in TXSD Page 2 of 2



                                 CERTIFICATE OF SERVICE
       I hereby certify that, on June 14, 2019, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

interested parties through this system.

                                                    By: /s/ Paul S. Beik
                                                    PAUL S. BEIK




                                                2
